Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022, has been entered.

Response to Arguments

Applicant’s arguments with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 101 has been withdrawn.  

Applicant's arguments filed with respect to rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicant addresses the addition of Tyler, for teaching grades for each the plurality of individual metrics. Tyler was introduced by the Examiner in response to the AFCP filing. Specifically, Applicant argues Tyler does not teach determining whether any of the determined grades of the individual metrics of the imaged DPM symbol are below the acceptable grades of the respective individual metrics. Examiner disagrees with this assertion. In Tyler [0023] each two-dimensional image is evaluated based on a set of metrics including decodability, symbol contrast, cell modulation, axial non-uniformity, grid non-uniformity, unused error correction, fixed pattern damage and minimum reflectance. The final grade for the mark is the lowest of the individual metrics. In this situation, if the following represents metrics and their values: symbol decode A, symbol contrast F, Cell modulation B, axial non-uniformity A, grid non-uniformity B, unused error correction C, fixed pattern damage B, minimum reflectance C. Each metric is graded as required by the claim. The lowest grade is F. In accordance with the claimed “determine whether any of the grades of the individual metrics are below the acceptable grade”, the F would not be acceptable and would fail. Then combined with Kotula, then an action would be performed in processing the part. The claim only requires if any [one] of the grades is below acceptable, the action is performed. Further, in Tyler, when the grade is set to the lowest of the metric grades, it is still determining if any of the individual metrics are below acceptable grades. Examiner upholds the rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al, US 9,552,506, and Tyler, US 2011/0206269 in view of Kotula, US 2018/0314867.

As per claim 1, Nadabar et al teaches a an imaging device configured to capture images of CPM symbols on parts being processed by equipment (column 3, lines 39-45); a memory configured to store a profile inclusive of acceptable grades for each of a plurality of metrics of the DPM symbols (column 4, lines 48-column 5, lines 4 -  acceptable grade for metrics); a processing unit in communication with said imaging device and said memory (column 3, lines 39-45 and column 4, lines 5-14), and configured to:
 receiving from the imaging device a captured image of a DPM symbol on a part ([column 3, lines 39-55] – a camera captures a two-dimensional image of an object bearing a direct park marking identification (DPMI) code); 
Nadabar et al teaches image process the captured image to evaluating metrics of a symbol [column 4, line 31 – column 5, line 4] but fails to explicitly 25determine a grade of each of the individual the metrics; determine whether any of the determined grades of the individual metrics of the imaged DPM symbol are below the acceptable grades of the respective individual metrics.  Tyler teaches following the DPM (Direct Part Mark) Quality Guideline DPM-1-2006 to grade each metric [0023] and determines if any of the individual grades are below acceptable grades by using the lowest of the grades to determine a final grade. It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nadabar et al the ability to evaluate individual metrics as taught by Tyler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Nadabar et al and Tyler fails to explicitly teach, while Kotula teaches in response to determining that any of the grades of the individual metrics of the imaged DPM symbol is below an acceptable grade, communicate a first signal to the equipment for the equipment to perform a first physical action in processing the part, otherwise, communicate a second signal to the equipment for the equipment to perform a second physical action in processing the part ([0006] – production line conveyor wherein products are inspected by imaging to detect features of the label, including a barcode, and wherein a rejection device can be actuated to divert items away from the production line when quality score fails).20WO 2019/129632PCT/EP2018/086142
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nadabar et al and Tyler the ability to address marks which receive a grade below an acceptable grade as taught by Kotula since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 2, Nadabar et al teaches enable a user to establish an acceptable grade for each of the metrics; and store the user-established acceptable grades ([column 4, line 50 – column 5, line 4] – verification tests establish grades for each of the metrics based on standards).

	As per claim 3, Nadabar et al teaches 5 enable a user to set a value for a specific metric to be ignored to avoid determining that the metric failed during inspection ([column 5, lines 1-17] – even if the decode operation fails, the process can continue where image characteristics are tested with further inspection).

As per claim 4, Nadabar et al teaches calculating an overall metric based on the metrics that are not set to be ignored (column 7, lines 37-40 – each of the metrics are computed to measure an aspect of mark quality).
  
10As per claim 5, Nadabar et al teaches automatically generating the profile of acceptable grades by selecting a lowest grade for each metric measured from a plurality of measurements on a "golden" sample (at least column 5, lines 36-40 – i.e. image sharpness score will compute to be a value ranging between 0 and 1; an ideal DPMI code image (golden sample) has an image sharpness of 1 while a blurred image has a lower image sharpness value).  

25As per claim 7, Nadabar et al teaches further comprising generating a list of part identifiers and measured individual metrics associated with the part identifiers (column 1, lines 28-50, 60-67; column 2, lines 1-15 – parts are marked with identifiers to track through the life of the part; at least column 4, lines 48-62 describe metrics which are measured for the part identifiers).  

As per claim 9, Nadabar et al teaches a computer-implemented method for inspecting direct part marking (DPM) symbols ([abstract] – method and apparatus for analysis of images of direct part mark identification codes), comprising: receiving an image of a DPM symbol on a part ([column 3, lines 39-55] – a camera captures a two-dimensional image of an object bearing a direct park marking identification (DPMI) code); 
Nadabar et al teaches image process the captured image to evaluating metrics of a symbol [column 4, line 31 – column 5, line 4] but fails to explicitly 25determine a grade of each of the individual the metrics; determine whether any of the determined grades of the individual metrics of the imaged DPM symbol are below the acceptable grades of the respective individual metrics.  Tyler teaches following the DPM (Direct Part Mark) Quality Guideline DPM-1-2006 to grade each metric [0023] and determines if any of the individual grades are below acceptable grades by using the lowest of the grades to determine a final grade. It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nadabar et al the ability to evaluate individual metrics as taught by Tyler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Nadabar et al fails to explicitly teach, fails to explicitly teach, while Kotula teaches in response to determining that any of the grades of the individual metrics of the imaged DPM symbol is below an acceptable grade, communicate a first signal to the equipment for the equipment to perform a first physical action in processing the part, otherwise, communicate a second signal to the equipment for the equipment to perform a second physical action in processing the part ([0006] – production line conveyor wherein products are inspected by imaging to detect features of the label, including a barcode, and wherein a rejection device can be actuated to divert items away from the production line when quality score fails).20WO 2019/129632PCT/EP2018/086142
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nadabar et al and Tyler the ability to address marks which receive a grade below an acceptable grade as taught by Kotula since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 10, Nadabar et al teaches enabling a user to establish an acceptable grade for each of the metrics; and storing the user-established acceptable grades ([column 4, line 50 – column 5, line 4] – verification tests establish grades for each of the metrics based on standards).

	As per claim 11, Nadabar et al teaches 5further comprising enabling a user to set a value for a specific metric to be ignored to avoid determining that the metric failed during inspection ([column 5, lines 1-17] – even if the decode operation fails, the process can continue where image characteristics are tested with further inspection).

As per claim 12, Nadabar et al teaches further comprising calculating an overall metric based on the metrics that are not set to be ignored (column 7, lines 37-40 – each of the metrics are computed to measure an aspect of mark quality).
  
10As per claim 13, Nadabar et al teaches further comprising automatically generating the profile of acceptable grades by selecting a lowest grade for each metric measured from a plurality of measurements on a "golden" sample (at least column 5, lines 36-40 – i.e. image sharpness score will compute to be a value ranging between 0 and 1; an ideal DPMI code image (golden sample) has an image sharpness of 1 while a blurred image has a lower image sharpness value).  

25As per claim 15, Nadabar et al teaches further comprising generating a list of part identifiers and measured individual metrics associated with the part identifiers (column 1, lines 28-50, 60-67; column 2, lines 1-15 – parts are marked with identifiers to track through the life of the part; at least column 4, lines 48-62 describe metrics which are measured for the part identifiers).  


Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al, US 9,552,506, Tyler, US 2011/0206269 and Kotula, US 2018/0314867. in view of Gerst, US 2009/0108073.

As per claim 8, the combination of Nadabar et al, Tyler and Kotula fails to explicitly teach determine whether any of the individual metrics are degrading over multiple21WO 2019/129632PCT/EP2018/086142 parts being inspected and generate a report that indicates that an individual metric is trending downward over time.  Gerst teaches a mark verification method that logs and reports verifications results, overall scores and quality metrics for each mark that is verified, time and date-stamp each verification and stores bitmaps of each mark image [0031] but fails to explicitly teach noting the degrading and trending downward over time.  It would have been obvious to one of ordinary skill in the art based on teachings in Gerst, to note when a part mark is degrading over time based on the time and date-stamped verifications reported.  This would allow a user to determine when a part mark may be unreadable which will negatively affect traceability of a part.

As per claim 16, the combination of Nadabar et al, Tyler and Kotula fails to explicitly teach determining whether any of the individual metrics are degrading over multiple21WO 2019/129632PCT/EP2018/086142 parts being inspected and generating a report that indicates that an individual metric is trending downward over time.  Gerst teaches a mark verification method that logs and reports verifications results, overall scores and quality metrics for each mark that is verified, time and date-stamp each verification and stores bitmaps of each mark image [0031] but fails to explicitly teach noting the degrading and trending downward over time.  It would have been obvious to one of ordinary skill in the art based on teachings in Gerst, to note when a part mark is degrading over time based on the time and date-stamped verifications reported.  This would allow a user to determine when a part mark may be unreadable which will negatively affect traceability of a part.


Allowable Subject Matter

Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes: Nadabar et al, US 9,552,506 and Kohavi et al, “Online Controlled Experiments and A/B Tests”. Applicant’s reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant’s remarks filed on December 30, 2021, point out the reason claims are patentable over the prior art of record (see MPEP 1302.14). Additionally, the amendments and remarks filed October 6, 2022, are sufficient to overcome the rejection under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683